IN THE COURT OF APPEALS OF NORTH CAROLINA

                                   No. COA16-924

                               Filed: 7 November 2017

Hoke County, Nos. 12 CRS 51350-52, 13 CRS 954

STATE OF NORTH CAROLINA

              v.

JUAN FORONTE MCPHAUL


        Appeal by defendant from judgments entered 2 October 2015 by Judge James

M. Webb in Hoke County Superior Court. Heard in the Court of Appeals 22 February

2017.


        Attorney General Joshua H. Stein, by Assistant Attorney General William P.
        Hart, Jr., for the State.

        Appellate Defender Glenn Gerding, by Assistant Appellate Defender Amanda S.
        Zimmer, for defendant-appellant.


        CALABRIA, Judge.


        Juan Foronte McPhaul (“defendant”) appeals from judgments entered upon

jury verdicts finding him guilty of attempted first degree murder; assault with a

deadly weapon with intent to kill inflicting serious injury (“AWDWIKISI”); robbery

with a dangerous weapon; conspiracy to commit robbery with a dangerous weapon;

and assault inflicting serious bodily injury. After careful review, we conclude that

defendant received a fair trial, free from prejudicial error. However, because the trial

court was not authorized to enter judgments and sentence defendant for two assaults
                                 STATE V. MCPHAUL

                                     Opinion of the Court



based on the same underlying conduct, we vacate the trial court’s assault inflicting

serious bodily injury judgment in 13 CRS 954.

                                I.        Background

      Late in the evening on 3 August 2012, Domino’s Pizza driver Tyler Lloyd

(“Lloyd”) delivered two pizzas and a box of chicken wings to a residence on O’Bannon

Drive in Raeford, North Carolina. When Lloyd arrived, a man waiting on the porch

of the residence told Lloyd that his cousin had placed the delivery order and would

return momentarily to pay for the food. As Lloyd returned to his truck to wait, a

second, larger man approached him from the yard. The men engaged in small talk

beside Lloyd’s truck while Lloyd waited for payment.

      After five minutes passed, Lloyd said that he needed to return to Domino’s.

The larger man offered to pay for the pizzas. However, when Lloyd reached into his

truck for the food, he was hit on the head from behind and fell to the ground. When

Lloyd attempted to stand, the larger man hit him in the right shin with a metal

baseball bat, and Lloyd fell back to the ground. As Lloyd extended his arm to protect

himself from another blow, the bat connected with his hand and struck him hard in

the face. Lloyd blacked out. When he regained consciousness, Lloyd discovered the

men, the food, and his cell phone were gone. Since he could not call law enforcement,

Lloyd attempted to drive back to Domino’s. Shortly after he started driving, however,

Lloyd began to feel as though he might lose consciousness again, and he pulled over.



                                            -2-
                                 STATE V. MCPHAUL

                                     Opinion of the Court



      When Lloyd failed to return to Domino’s, at 12:34 a.m. on 4 August 2012, his

manager called the Hoke County Sheriff’s Department (“HCSD”) to report the

missing driver.   Lloyd’s manager provided the O’Bannon Drive address as the

destination for his last delivery, and HCSD deputies canvassed the area. Although

they did not find Lloyd, on the pavement, they discovered a pile of loose change; a

2011 Hoke County High School class ring; a Domino’s Pizza delivery sticker; and a

large pool of reddish-brown liquid that appeared to be fresh blood. The deputies

contacted Detective Sergeant Donald E. Schwab, Jr. (“Detective Schwab”) to request

assistance with the investigation.

      At around 1:30 a.m. on 4 August 2012, HCSD deputies found Lloyd sitting in

his truck, approximately one-quarter mile away from the O’Bannon Drive residence.

Lloyd was very disoriented and was bleeding from severe lacerations to his head and

right leg. When Detective Schwab arrived, Lloyd told him that two black males with

dreadlocks, wearing black clothing, had stolen his cell phone and pizzas and beaten

him with a metal baseball bat. Lloyd told Detective Schwab that one of the men was

“larger framed” and the other man was “smaller framed [and] shorter.” Emergency

Medical Services subsequently arrived and transported Lloyd to the hospital, where

he received emergency brain surgery for his injuries.

      At 3:45 a.m. on 4 August 2012, HCSD Captain John Kivett (“Captain Kivett”)

interviewed the Domino’s manager regarding the details of the O’Bannon Drive



                                            -3-
                                 STATE V. MCPHAUL

                                 Opinion of the Court



delivery order. Subsequently, the manager obtained a printout confirming that the

order was placed online.     Domino’s captured and provided the IP address to

investigators.

      At approximately 4:00 a.m. on 4 August 2012, investigators conducted a canine

track from the yard at the O’Bannon Drive residence. After tracking through a hole

in the fence, the canine followed a dirt path into the adjacent neighborhood of Puppy

Creek Mobile Home Park, where the canine lost the track at the nearby intersection

of Springer Drive and Dalmatian Drive. That afternoon, investigators traced the IP

address provided by Domino’s to a residence on Springer Drive in the Puppy Creek

Mobile Home Park.

      At 8:15 p.m. on 4 August 2012, Captain Kivett met with a confidential source

of information (“CSI”). The CSI told Captain Kivett that at approximately 11:30 p.m.

on 3 August 2012, he observed two men, wearing black shirts and blue jeans, running

from the intersection of Springer Drive and Dalmatian Drive, heading toward 217

Springer Drive. The CSI described one of the men he saw as “a tall large frame black

male [with] long dreadlocks,” and the other as “a short slim black male with

dreadlocks.” In addition, one man was holding a cell phone, and the other man was

carrying what appeared to be a large duffle bag, similar to the type used for pizza

delivery. The larger man entered 217 Springer Drive through the front door, but the

CSI lost sight of the smaller man when he disappeared behind another residence.



                                        -4-
                                  STATE V. MCPHAUL

                                   Opinion of the Court



      At approximately 9:00 p.m. on 4 August 2012, Captain Kivett investigated the

Springer Drive residence associated with the IP address used for the Domino’s order.

None of the occupants matched Lloyd’s description of his assailants.          However,

Captain Kivett determined that the home’s wireless connection was unsecured and

accessible to any wireless device within range.

      With all of this information, Detective Schwab applied for a warrant for 217

Springer Drive, based upon probable cause that a search of the residence would yield

evidence of Lloyd’s assault. At 11:05 p.m. on 4 August 2012, HCSD obtained a search

warrant for 217 Springer Drive. In executing the search warrant, HCSD seized two

Domino’s pizza boxes; a Domino’s chicken wing box; printed Domino’s delivery labels

bearing the O’Bannon Drive address; a black OtterBox cell phone cover; a large black

t-shirt; and various forms of identification establishing defendant as a resident of 217

Springer Drive. In addition, HCSD discovered an aluminum baseball bat underneath

the residence next door.

      On 7 August 2012, HCSD arrested defendant and charged him with attempted

first degree murder, AWDWIKISI, robbery with a dangerous weapon, and conspiracy

to commit robbery with a dangerous weapon. On 2 December 2013, a Hoke County

grand jury returned bills of indictment formally charging defendant with these

offenses, as well as assault inflicting serious bodily injury. Prior to trial, defendant

filed a motion to suppress all evidence obtained from the search of his residence,



                                          -5-
                                 STATE V. MCPHAUL

                                  Opinion of the Court



claiming that the warrant lacked probable cause. Following an evidentiary hearing,

the trial court denied defendant’s motion.

      On 29 September 2015, a jury trial commenced in Hoke County Criminal

Superior Court. Defendant moved to dismiss all charges at the close of the State’s

evidence and at the close of all of the evidence. The trial court denied both motions.

On 2 October 2015, the jury returned verdicts finding defendant guilty of all charges.

The trial court ordered defendant to serve the following consecutive sentences in the

custody of the North Carolina Division of Adult Correction: 238-298 months for

attempted first degree murder; 88-118 months for AWDWIKISI; and 97-129 months

for robbery with a dangerous weapon. In addition, the trial court imposed concurrent

sentences of 38-58 months for conspiracy to commit robbery with a dangerous weapon

and 25-39 months for assault inflicting serious bodily injury. Defendant appeals.

                                  II.     Analysis

      A. Denial of Defendant’s Motion to Suppress

      Defendant first challenges the trial court’s denial of his motion to suppress,

contending that the search warrant affidavit failed to establish the existence of

probable cause. We disagree.

      Our review of a trial court’s denial of a motion to suppress is “strictly limited

to determining whether the trial judge’s underlying findings of fact are supported by

competent evidence, in which event they are conclusively binding on appeal, and



                                         -6-
                                  STATE V. MCPHAUL

                                   Opinion of the Court



whether those factual findings in turn support the judge’s ultimate conclusions of

law.” State v. Cooke, 306 N.C. 132, 134, 291 S.E.2d 618, 619 (1982). We review the

trial court’s conclusions of law de novo. State v. Hughes, 353 N.C. 200, 208, 539 S.E.2d
625, 631 (2000).

      The protection against unreasonable searches and seizures is ingrained within

our federal and state constitutions. See U.S. Const. amend. IV (protecting “[t]he right

of the people to be secure in their persons, houses, papers, and effects, against

unreasonable searches and seizures” and providing that “no warrants shall issue but

upon probable cause, supported by oath or affirmation and particularly describing

the place to be searched and the persons or things to be seized”); N.C. Const. Art. I

sec. 20 (prohibiting the issuance of “[g]eneral warrants, whereby any officer or other

person may be commanded to search suspected places without evidence of the act

committed, or to seize any person or persons not named, whose offense is not

particularly described and supported by evidence”).

      In light of these provisions, courts “have expressed a strong preference for

searches conducted pursuant to a warrant.” State v. McKinney, 368 N.C. 161, 164,

775 S.E.2d 821, 824 (2015) (citations and internal quotation marks omitted).

Pursuant to N.C. Gen. Stat. § 15A-244 (2015), all search warrant applications must

be made in writing upon oath or affirmation and must contain:

          (1) The name and title of the applicant; and
          (2) A statement that there is probable cause to believe that


                                          -7-
                                   STATE V. MCPHAUL

                                   Opinion of the Court



              items subject to seizure under [N.C. Gen. Stat. §] 15A-242
              may be found in or upon a designated or described place,
              vehicle, or person; and
          (3) Allegations of fact supporting the statement.           The
              statements must be supported by one or more affidavits
              particularly setting forth the facts and circumstances
              establishing probable cause to believe that the items are in
              the places or in the possession of the individuals to be
              searched; and
          (4) A request that the court issue a search warrant directing a
              search for and the seizure of the items in question.

The facts set forth in the affidavit “must be such that a reasonably discreet and

prudent person would rely upon them before they will be held to provide probable

cause justifying the issuance of a search warrant.” State v. Arrington, 311 N.C. 633,

636, 319 S.E.2d 254, 256 (1984).

      “The ‘common-sense, practical question’ of whether probable cause exists must

be determined by applying a ‘totality of the circumstances’ test.” State v. Benters, 367
N.C. 660, 664, 766 S.E.2d 593, 597 (2014) (quoting Illinois v. Gates, 462 U.S. 213, 230,

76 L. Ed. 2d 527, 543 (1983)). In making this determination,

             [t]he task of the issuing magistrate is simply to make a
             practical, common-sense decision whether, given all the
             circumstances set forth in the affidavit before him,
             including the “veracity” and “basis of knowledge” of
             persons supplying hearsay information, there is a fair
             probability that contraband or evidence of a crime will be
             found in a particular place.

Id. at 664, 766 S.E.2d at 598 (citation omitted). The “standard for determining

probable cause is flexible, permitting the magistrate to draw reasonable inferences



                                          -8-
                                  STATE V. MCPHAUL

                                     Opinion of the Court



from the evidence in the affidavit supporting the application for the warrant . . . .”

McKinney, 368 N.C. at 164, 775 S.E.2d at 824-25 (internal citations and quotation

marks omitted). The “evidence is viewed from the perspective of a police officer with

the affiant’s training and experience, and the commonsense judgments reached by

officers in light of that training and specialized experience[.]” Id. at 164-65, 775

S.E.2d at 825 (citations omitted).

      A magistrate’s probable cause determination is accorded great deference, and

“after-the-fact scrutiny should not take the form of a de novo review.” Arrington, 311
N.C. at 638, 319 S.E.2d at 258. “Instead, a reviewing court is responsible for ensuring

that the issuing magistrate had a ‘substantial basis for . . . conclud[ing]’ that probable

cause existed.” McKinney, 368 N.C. at 165, 775 S.E.2d at 825 (quoting Gates, 462
U.S. at 238-39, 76 L. Ed. 2d at 548 (alterations in original)). Nevertheless, “[b]ecause

its duty in ruling on a motion to suppress based upon an alleged lack of probable

cause for a search warrant involves an evaluation of the judicial officer’s decision to

issue the warrant, the trial court should consider only the information before the

issuing officer.” State v. Brown, __ N.C. App. __, __, 787 S.E.2d 81, 85 (2016).

      On appeal, defendant argues that the warrant lacked probable cause because

the CSI’s statement provided the only basis to believe that evidence might be found

at 217 Springer Drive, and the supporting affidavit failed to establish the unnamed

CSI’s reliability. We disagree.



                                            -9-
                                 STATE V. MCPHAUL

                                  Opinion of the Court



      “When probable cause is based on an informant’s tip a totality of the

circumstances test is used to weigh the reliability or unreliability of the informant.”

State v. Green, 194 N.C. App. 623, 627, 670 S.E.2d 635, 638, aff’d per curiam, 363
N.C. 620, 683 S.E.2d 208 (2009).       Courts consider several factors in assessing

reliability, including: “(1) whether the informant was known or anonymous, (2) the

informant’s history of reliability, and (3) whether information provided by the

informant could be and was independently corroborated by the police.” Id. (citation

omitted).

      In the instant case, Detective Schwab’s affidavit included the following details

concerning the CSI:

             On August 4, 2012 at approximately 8:15 PM Captain John
             Kivett met with a confidential source of information
             hereafter referred to as CSI. The CSI provided information
             indicating that on August 3, 2012 at approximately 11:30
             PM he witnessed two black males, wearing black shirts,
             and blue jeans running from near the intersection of
             Springer Drive and Dalmatian Drive Raeford North
             Carolina heading toward 217 Springer Drive Raeford
             North Carolina. He described one of the black males as a
             tall large frame black male long dreadlocks and the other
             was a short slim black male with dreadlocks. One of the
             black males was carrying what appeared to him as a large
             duffel [sic] bag and the other black male was carrying what
             appeared to him as a cell phone in his hand. The smaller
             framed black male disappeared from his sight behind
             [another Springer Drive residence]. The CSI witnessed the
             larger framed black male walking inside the front door of
             217 Springer Drive Raeford North Carolina.




                                         - 10 -
                                 STATE V. MCPHAUL

                                  Opinion of the Court



      At the suppression hearing, the trial court considered additional evidence

concerning the CSI’s identity, address, and source of information. Captain Kivett

testified that he interviewed the CSI after the individual heard about Lloyd’s assault

and volunteered information to HCSD. Detective Schwab testified that he did not

include the CSI’s identity in the affidavit because the individual feared retaliation

and requested anonymity.

      In the suppression order, the trial court found that Detective Schwab identified

the informant as a CSI in the affidavit “to protect the security and welfare” of the

individual. However, this information was not before the magistrate, and “it is error

for a reviewing court to ‘rely[ ] upon facts elicited at the [suppression] hearing that

[go] beyond the four corners of the warrant.’ ” Brown, __ N.C. App. at __, 787 S.E.2d

at 85 (alterations in original) (quoting Benters, 367 N.C. at 673, 766 S.E.2d at 603);

see also id. at __, 787 S.E.2d at 87 (holding that the trial court erred in considering

the detective’s suppression “hearing testimony about what he intended the affidavit

to mean—evidence outside the four corners of the affidavit and not recorded

contemporaneously with the magistrate’s consideration of the application—in

determining whether a substantial basis existed for the magistrate’s finding of

probable cause”). Nevertheless, we conclude that defendant was not prejudiced by

the trial court’s error, because the affidavit contained sufficient information from




                                         - 11 -
                                  STATE V. MCPHAUL

                                   Opinion of the Court



which the magistrate could reasonably infer that the CSI was reliable. McKinney,
368 N.C. at 165, 775 S.E.2d at 824-25.

      “[A]n officer may rely upon information received through an informant, rather

than upon his direct observations, so long as the informant’s statement is reasonably

corroborated by other matters within the officer’s knowledge.”         Id. (citation and

quotation marks omitted). Here, the affidavit indicates that the CSI’s statement

corroborated significant matters previously known to HCSD, including the general

time and location of the offenses; Lloyd’s physical description of his assailants; and

the suspects’ possession of items similar in appearance to those stolen from Lloyd.

The affidavit, therefore, demonstrated the CSI’s reliability because it established that

“information provided by the informant could be and was independently corroborated

by the police.” Green, 194 N.C. App. at 627, 670 S.E.2d at 638 (emphasis added).

Although defendant complains that the trial court did not specifically find that the

CSI was reliable, he concedes that the court found that the CSI’s information was

             independently corroborated by the statement of the
             victim[,] by the results of the dog track[,] and by the results
             of the investigation of the internet IP address used to place
             an order with Domino’s Pizza, as well as the close
             proximity of [the Springer Drive residence associated with
             the IP address provided by Domino’s] to 217 Springer
             Drive, the place which is the subject of the application for
             the issuance of a search warrant.

This finding is supported by competent evidence, and therefore, is conclusively

binding on appeal. Cooke, 306 N.C. at 134, 291 S.E.2d at 619.


                                          - 12 -
                                 STATE V. MCPHAUL

                                  Opinion of the Court



      Defendant asserts that the instant case is analogous to State v. Benters, 367
N.C. 660, 766 S.E.2d 593 (2014). In Benters, a detective met with a “confidential and

reliable source” who informed him about the existence, location, and owner of an

alleged indoor marijuana growing operation. Id. at 662, 766 S.E.2d at 596. Following

an investigation, officers obtained and executed a search warrant for the property,

where they seized 55 marijuana plants, various growing supplies, multiple firearms,

and $1,540 in cash. Id. at 663, 766 S.E.2d at 597. After the defendant successfully

moved to suppress the evidence, the State appealed, and a divided panel of this Court

affirmed. See generally State v. Benters, 231 N.C. App. 295, 750 S.E.2d 584 (2013).

      Our Supreme Court affirmed the State’s appeal. In assessing the sufficiency

of the affidavit, the Court held that the detective’s source was an anonymous

informant, notwithstanding the affiant’s description of the individual as a

“confidential and reliable source of information.” Benters, 367 N.C. at 669, 766 S.E.2d

at 600.   The Court explained that because the informant’s “tip, as averred,

amount[ed] to little more than a conclusory rumor,” the State was “not entitled to any

great reliance on it[, and] the officers’ corroborative investigation” was required to

“carry more of the State’s burden to demonstrate probable cause.” Id. The Court

ultimately concluded that under the totality of the circumstances,

             the officers’ verification of mundane information, Detective
             Hastings’s statements regarding defendant’s utility
             records, and the officers’ observations of defendant’s
             gardening supplies are not sufficiently corroborative of the


                                         - 13 -
                                  STATE V. MCPHAUL

                                   Opinion of the Court



             anonymous tip or otherwise sufficient to establish probable
             cause, notwithstanding the officers’ professional training
             and experience. Furthermore, the material allegations set
             forth in the affidavit are uniformly conclusory and fail to
             provide a substantial basis from which the magistrate
             could determine that probable cause existed.

Id. at 673, 766 S.E.2d at 603.

      The instant case is distinguishable. Unlike Benters, where an informant’s

conclusory and uncorroborated tip initiated the criminal investigation, see id. at 669,
766 S.E.2d at 600, here, HCSD’s independent investigation was already well

underway when Captain Kivett met with the CSI. More importantly, the information

corroborated by HCSD was neither “mundane,” id. at 673, 766 S.E.2d at 603, nor

“qualitatively and quantitatively deficient,” id. at 661, 766 S.E.2d at 595. Rather, the

CSI’s statement was independently corroborated by essential portions of HCSD’s

existing investigation, including the results of the dog track; Lloyd’s description of

the suspects and the stolen items; and the proximity of 217 Springer Drive to the

residence associated with the IP address provided by Domino’s.

      Moreover, although the CSI provided the only evidence pointing law

enforcement to 217 Springer Drive, “such a citizen complaint is not necessarily

reviewed in isolation.” McKinney, 368 N.C. at 165, 775 S.E.2d at 825 (upholding a

search warrant where the supporting affidavit demonstrated that “[t]he officer’s

direct observations were . . . consistent with the citizen’s information”). Here, the

affidavit indicates that after speaking with the CSI, Captain Kivett investigated the


                                          - 14 -
                                 STATE V. MCPHAUL

                                  Opinion of the Court



Springer Drive residence associated with the IP address provided by Domino’s.

Although none of the residents matched Lloyd’s description of his attackers, Captain

Kivett discovered that the wireless routing system was unsecured, and therefore,

“anybody in the immediate area would be able to use the internet service.”

      In addition, the affidavit alleges that “[t]here is more than a fair probability

the pizza boxes will still be inside or on the curtilage of 217 Springer Drive . . .

[because t]rash services have not collected trash from this residence since the offense

occurred.” This statement demonstrates the officers’ urgent need to obtain a search

warrant before crucial evidence might be lost, particularly given that the offenses,

investigation, and warrant application all occurred within 24 hours. See id. at 164,

775 S.E.2d at 824 (“Recognizing that affidavits attached to search warrants are

normally drafted by nonlawyers in the haste of a criminal investigation, courts are

reluctant to scrutinize them in a hypertechnical, rather than a commonsense,

manner[.]” (citations and internal quotation marks and ellipsis omitted)).

      We hold that based on the totality of the circumstances, the affidavit provided

a substantial basis for the reviewing magistrate to conclude that probable cause

existed to justify issuing a search warrant for 217 Springer Drive. The affidavit

contained sufficient facts demonstrating the reliability of the CSI’s information, most

of which was previously and independently corroborated by HCSD’s own thorough

investigation. Furthermore, the affidavit provided a detailed, chronological summary



                                         - 15 -
                                 STATE V. MCPHAUL

                                  Opinion of the Court



of HCSD’s rapidly unfolding investigation and established the urgent need to obtain

a search warrant before critical evidence might be destroyed.

      The trial court’s findings of fact are supported by competent evidence and, in

turn, support the court’s conclusion that Detective Schwab’s affidavit provided a

substantial basis for the magistrate to determine that probable cause existed.

Therefore, we conclude that the trial court did not err by denying defendant’s motion

to suppress.

      B. Latent Fingerprint Testimony

      Defendant next argues that the trial court erred by allowing the State’s expert

witness to testify that latent fingerprints found on Lloyd’s truck and on evidence

seized during the search of 217 Springer Drive matched defendant’s known

fingerprint impressions. We agree.

      We review a trial court’s ruling on the admissibility of expert testimony for

abuse of discretion. State v. McGrady, 368 N.C. 880, 893, 787 S.E.2d 1, 11 (2016).

“[A] trial court may be reversed for abuse of discretion only upon a showing that its

ruling was manifestly unsupported by reason and could not have been the result of a

reasoned decision.” Id. (citation omitted).

      In 2011, the General Assembly amended N.C.R. Evid. 702 to adopt “the federal

standard for the admission of expert witness testimony articulated in the Daubert




                                         - 16 -
                                   STATE V. MCPHAUL

                                   Opinion of the Court



line of cases.” Id. at 884, 787 S.E.2d at 5. Pursuant to amended N.C. Gen. Stat. §

8C-1, Rule 702(a),

             (a) If scientific, technical or other specialized knowledge
                 will assist the trier of fact to understand the evidence
                 or to determine a fact in issue, a witness qualified as an
                 expert by knowledge, skill, experience, training, or
                 education, may testify thereto in the form of an opinion,
                 or otherwise, if all of the following apply:
                     (1) The testimony is based upon sufficient facts or
                         data.
                     (2) The testimony is the product of reliable
                         principles and methods.
                     (3) The witness has applied the principles and
                         methods reliably to the facts of the case.

      Subsections (1)-(3) compose the three-pronged reliability test which is new to

the amended rule. McGrady, 368 N.C. at 890, 787 S.E.2d at 9. “The precise nature

of the reliability inquiry will vary from case to case depending on the nature of the

proposed testimony. In each case, the trial court has discretion in determining how

to address the three prongs of the reliability test.” Id. The primary focus should be

“the reliability of the witness’s principles and methodology, not . . . the conclusions

that they generate[.]”    Id.   (citations and quotation marks omitted).      “However,

conclusions and methodology are not entirely distinct from one another[.]”             Id.

Accordingly, “when a trial court concludes that there is simply too great an analytical

gap between the data and the opinion proffered, the court is not required to admit

opinion evidence that is connected to existing data only by the ipse dixit of the expert.”

Id.


                                          - 17 -
                                 STATE V. MCPHAUL

                                  Opinion of the Court



      In the instant case, Trudy Wood (“Wood”), the State’s witness, testified that

she has worked as a latent fingerprint examiner for the Fayetteville Police

Department since December 2007.        According to Wood, each unique fingerprint

contains distinguishing characteristics called “minutia,” or “Galton points.” Wood

testified that it is possible to identify the source of a latent print by comparing the

latent print with an individual’s “known impressions” and evaluating similarities

between the prints’ minutia points.

      Defendant did not object to the State’s tender of Wood as an expert in

fingerprint identification. However, defendant repeatedly objected to the foundation

for Wood’s opinion testimony and its admission pursuant to Rule 702(a). Defendant

renews those challenges on appeal.

      Wood explained the examination procedure that she uses in determining

whether a latent fingerprint matches a particular individual’s known impressions.

First, Wood identifies the latent print’s pattern type and determines whether the

print was formed by a finger or a palm. If the print contains sufficient identifiable

minutia points, Wood compares the print against the individual’s known impressions.

She performs the examination under an optic camera, which allows her to enlarge

the minutia points and view the prints side by side. Wood explained how she uses

this procedure to ultimately conclude whether the prints were formed by the same

individual:



                                         - 18 -
                    STATE V. MCPHAUL

                     Opinion of the Court



[THE STATE:] But when you have a print, you cannot tell
right off the bat which of the four fingers it would be or
maybe the thumb as well. How do you reach a conclusion
as to a finger? How do you arrive at that finger for
comparison?

[WOOD:] Again, it depends on the pattern type. If the
latent print is a swirl, then on the known print of the
individual, I’m only looking at the swirls, if he has arches
and swirls, but my latent is a swirl. I’m not going to look
at the arches of his fingers. I’m going to look at the swirls
because I’m comparing the swirl pattern to another swirl
pattern.

...

[THE STATE:] At what point are you able to – when you’re
looking at two prints side by side, are you able to make an
identification that they match?

[WOOD:] When I believe there’s enough sufficient
characteristics and sequence of the similarities.

Q. Can there be an identification if any portion of a
fingerprint does not match the latent?

A. If the similarity can be explained, a lot of times when a
latent print is lifted, you have distortion which basically
can be as simply as someone’s hand moving when they’re
touching an item. If that can be explained, then an
identification can still be rendered.

Q. As you prepare and conduct a side-by-side comparison,
are you likewise able to exclude certain fingerprints,
known impressions as a contributor to the latent print?

A. Yes, we can. We have identification, we have exclusion
and we have inconclusive, are the three terms that we use.




                            - 19 -
                                  STATE V. MCPHAUL

                                   Opinion of the Court



      Wood testified that she uses the same examination technique as is commonly

used in the field of latent print identification, and she employed this procedure while

conducting her examination in this case.           However, when Wood testified to her

ultimate conclusions, she was unable to establish that she reliably applied the

procedure to the facts of this case:

             [THE STATE:] As to State’s 35-A in Item 113, can you
             again demonstrate to the Jury the comparison between 35-
             A and 113?

             [WOOD:] State’s Exhibit 35-A is a latent print from the
             driver’s door and it contains the left index finger of a
             fingerprint card bearing the name of [defendant].

             Q. And upon what is that conclusion based?

             A. My training and experience.

             Q. In looking at the individual minutia with those two
             fingerprints; is that correct?

             A. That’s correct, the process I explained earlier.

             ...

             [THE STATE:] Item 109-A and 113, can you again
             demonstrate to the Jury what comparison those
             impressions are based on your examination?

             [WOOD:] State’s Exhibit 109-A from the Domino’s chicken
             wing box, letter A, is identified as the right middle finger
             compared to the fingerprint card bearing the name of
             [defendant].

             Q. Is your conclusion, again, based upon the same
             procedure you described to the Jury?


                                          - 20 -
                                  STATE V. MCPHAUL

                                   Opinion of the Court




             A. That’s correct.

             Q. Looking for the striated minutia in that fingerprint and
             that latent print?

             A. That’s correct.

      Pursuant to Rule 702(a)(3), this testimony is insufficient. To satisfy Rule 702’s

three-pronged reliability test, an expert witness must be able to explain not only the

abstract methodology underlying the witness’s opinion, but also that the witness

reliably applied that methodology to the facts of the case. Wood previously testified

that during an examination, she compares the pattern type and minutia points of the

latent print and known impressions until she is satisfied that there are “sufficient

characteristics and sequence of the similarities” to conclude that the prints match.

However, Wood provided no such detail in testifying how she arrived at her actual

conclusions in this case. Without further explanation for her conclusions, Wood

implicitly asked the jury to accept her expert opinion that the prints matched. Since

Wood failed to demonstrate that she “applied the principles and methods reliably to

the facts of the case,” as required by Rule 702(a)(3), we hold that the trial court abused

its discretion by admitting this testimony.

      Nevertheless, “[a]n error is not prejudicial unless there is a reasonable

probability that, had the error in question not been committed, a different result

would have been reached at trial.” State v. Babich, __ N.C. App. __, __, 797 S.E.2d



                                          - 21 -
                                 STATE V. MCPHAUL

                                  Opinion of the Court



359, 364 (2017).   Defendant contends that absent Wood’s testimony, there was a

reasonable probability that the jury would have found him not guilty, because Lloyd

could not identify defendant as his attacker, and the fingerprint testimony was the

only evidence that tied defendant to the actual crime scene. We disagree.

      The State presented abundant additional evidence to assist the jury, including:

HCSD’s seizure, during the lawful search of defendant’s home, of items matching the

description of Lloyd’s stolen property; the aluminum bat discovered underneath an

immediately adjacent residence; the close proximity between defendant’s residence

and the unsecured wireless network used to place the Domino’s order; and the

similarity between the descriptions of the suspects that Lloyd and the CSI

independently provided to HCSD. Although Lloyd was unable to positively identify

defendant as one of his attackers, defendant’s booking photograph was admitted into

evidence, and Detective Schwab testified that it was “a fair and accurate depiction”

of defendant’s appearance on the date of his arrest. In light of all of the evidence

pointing to defendant’s guilt, we conclude that he was not prejudiced by the erroneous

admission of Wood’s expert testimony. See id. at __, 797 S.E.2d at 365 (holding that

the defendant was not prejudiced by the trial court’s erroneous admission of

testimony from the State’s expert in retrograde extrapolation, because “even without

the challenged expert testimony, there [wa]s no reasonable possibility that the jury

would have reached a different result”).



                                           - 22 -
                                   STATE V. MCPHAUL

                                    Opinion of the Court



       C. Assault Convictions

       Defendant’s final argument is that the trial court erred by entering judgments

and imposing sentences for AWDWIKISI and assault inflicting serious bodily injury,

because the same underlying conduct formed the basis for both offenses. We agree.

       “[W]hen a trial court acts contrary to a statutory mandate, the defendant’s

right to appeal is preserved despite the defendant’s failure to object during trial.”

State v. Jamison, 234 N.C. App. 231, 237, 758 S.E.2d 666, 671 (2014) (citation

omitted). We review issues of statutory construction de novo. Id. at 238, 758 S.E.2d

at 671.

       In North Carolina, assault inflicting serious bodily injury and AWDWIKISI are

statutory crimes. “Unless the conduct is covered under some other provision of law

providing greater punishment,” a person who commits assault inflicting serious

bodily injury is guilty of a Class F felony. N.C. Gen. Stat. § 14-32.4(a). We have held

that the inclusion of this prefatory clause indicates “that the legislature intended that

§ 14-32.4 apply only in the absence of other applicable provisions.” State v. Ezell, 159
N.C. App. 103, 109, 582 S.E.2d 679, 684 (2003). Pursuant to N.C. Gen. Stat. § 14-

32(a), “[a]ny person who assaults another person with a deadly weapon with intent

to kill and inflicts serious injury” is guilty of a Class C felony.

       Furthermore, double jeopardy principles prohibit, inter alia, “multiple

convictions for the same offense.” State v. McCoy, 174 N.C. App. 105, 115, 620 S.E.2d



                                           - 23 -
                                  STATE V. MCPHAUL

                                   Opinion of the Court



863, 871 (2005). Accordingly, “[i]n order for a defendant to be charged with multiple

counts of assault, there must be multiple assaults.” Id. “This requires evidence of a

distinct interruption in the original assault followed by a second assault.”         Id.

(citation and quotation marks omitted). Therefore, where the defendant’s conduct is

“covered under some other provision of law providing greater punishment,” the trial

court “cannot convict and sentence him for both §§ 14-32 and 14-32.4 for the same

conduct without violating the double jeopardy provisions of the United States and

North Carolina constitutions.” Ezell, 159 N.C. App. at 111, 582 S.E.2d at 685.

      In the instant case, defendant’s convictions for AWDWIKISI and assault

inflicting serious bodily injury are based on the same underlying conduct, to wit: the

3 August 2012 assault of Tyler Lloyd. There is no evidence of a “distinct interruption”

in the assault. McCoy, 174 N.C. App. at 115, 620 S.E.2d at 871.

      According to the plain language in N.C. Gen. Stat. § 14-32.4(a), the trial court

was not authorized to enter judgment and sentence defendant for assault inflicting

serious bodily injury, because AWDWIKISI imposes greater punishment for the same

conduct. Ezell, 159 N.C. App. at 111, 582 S.E.2d at 685; see also State v. Davis, 364
N.C. 297, 306, 698 S.E.2d 65, 70 (2010) (vacating the trial court’s judgments for felony

death by vehicle and felony serious injury by vehicle, because the court was not

authorized to impose sentences for those offenses when the defendant’s convictions

for second degree murder and assault with a deadly weapon inflicting serious injury



                                          - 24 -
                                   STATE V. MCPHAUL

                                    Opinion of the Court



“impose greater punishment for the same conduct”). Therefore, we vacate the trial

court’s judgment in 13 CRS 954 entered upon the jury’s verdict finding defendant

guilty of assault inflicting serious bodily injury.

                                    III.    Conclusion

      Based on the totality of the circumstances, Detective Schwab’s warrant

application and supporting affidavit provided a substantial basis for the magistrate

to conclude that probable cause existed to justify issuing a warrant authorizing a

search of 217 Springer Drive. Although the trial court erred by admitting testimony

from the State’s expert in fingerprint identification, defendant was not prejudiced by

the error. Because defendant’s conduct was “covered under some other provision of

law providing greater punishment,” the trial court was not authorized to impose

punishment for assault inflicting serious bodily injury, and therefore, we vacate the

trial court’s judgment in 13 CRS 954.

      NO PREJUDICIAL ERROR IN PART; VACATED IN PART.

      Judges STROUD and TYSON concur.




                                           - 25 -